Committee on Rules of Evidence
ORDER
San Juan, Puerto Rico, December 4, 1964
Having examined the letter sent from Spain by Mr. Mariano Acosta Velarde to the Chief Justice of this Court, and considering the reasons adduced by this attorney very reasonable for declining to accept the commission entrusted to him by resolution of June 30, 1964, to preside over the Committee on Rules of Evidence of the Judicial Conference of Puerto Rico, he is hereby relieved from said commission.
It was so decreed by the Court as witnesses the signature of the Chief Justice.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Ignacio Rivera General Secretary